DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (Claims 1-12)  in the reply filed on 6/15/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kobata et al (US 2017/0259395) in view of Koike (US 2014/0220862).
	With respect to Claim 1, Kobata et al disclose a method for specifying an area to be partially polished by a partial polishing device (Figure 1, 300) in a substrate processing apparatus (Figures 1 and 15), wherein the substrate processing apparatus includes; a substrate polishing device that polishes an entire surface of a film to be processed formed on at least one surface of a substrate (Figure 1, 3 and Figure 15); and the partial polishing device (Figure 1, 300)  that further partially polishes the film to be processed of the substrate polished by the substrate polishing device  (Figure 1, 15); and the method comprises specifying an area (paragraphs 220-221, Figures 45C-45D,  and paragraph 199) to be partially polished by the partial polishing device based on a film thickness distribution data (paragraphs 11 and 17 and Figure 15)  of the film to be processed (Figure 15, whole surface polish followed by detect surface state of wafer) . See Figures 1 and 15 and corresponding text, especially paragraphs 228-230 and 263. 
Kobata et al differs from the Claims at hand in that Kobata et al does not explicitly disclose that its substrate polishing device that polishes an entire surface of a film to be processed also includes a film thickness sensor,  and that the film thickness distribution data is obtained from the film thickness sensor of the polishing device.
Koike discloses substrate polishing device that polishes an entire surface of a film to be processed and includes a film thickness sensor (Figures 1 and 2, 30 and corresponding text, especially paragraphs 19-29).
It would have been obvious for  one of ordinary skill in the art, before the effective date of the invention, to use a film thickness sensor in the substrate polishing device of Kobata et al, for its known benefit in the art of monitoring the film thickness and providing data as disclosed by Koike. The use of a known component, a film thickness sensor, for its known benefit, monitoring the thickness of a substrate, would have been prima facie obvious to one of ordinary skill in the art.   
	With respect to Claim 2, the combined references make obvious the substrate polishing device presses the entire surface of the film to be processed against a polishing pad (12) disposed on a polishing table (10) and polishes the film to be processed by chemical mechanical polishing by causing the substrate and the polishing pad to  relatively move while supplying slurry by a liquid-feed mechanism (16). See Figure 1 and corresponding text, especially paragraphs 19-22 of Koike.
	With respect to Claim 3, the combined references make obvious the limitation “the film thickness sensor measures a film thickness distribution of the film to be processed within a plane of the substrate”. See Figure 2 of Koike.
	With respect to Claim 4, the combined references make obvious “the film thickness distribution data of the film to be processed obtained from the film thickness sensor is a two-dimensional film thickness profile including a radius from a center of the substrate as one dimension and a film thickness of the film to be processed as another dimension”. See Figures 3-4 and corresponding text of Koike.
	With respect to Claim 5, the combined references make obvious “ in the specifying area to be partially polished, a representative film thickness profile calculated based on a plurality of film thickness profiles is used to specify the area to be partially polished with respect to a radial direction of the substrate”. See Figures 3-4 of Koike; and paragraphs 228-230 of Kobata et al.
With respect to Claim 6, the combined references make obvious the limitation “in a phase of specifying the area to be partially polished using the representative film thickness profile, the representative film thickness profile is calculated based on an average value of respective film thicknesses at respective radii for the plurality of film thickness profiles, and the area to be partially polished is specified with respect to the radial direction of the substrate using the calculated representative film thickness profile”. See Figures 5-7 and corresponding text of Kobata et al.
	With respect to Claim 7, the combined references make obvious the limitation “the film thickness profile is a film thickness profile obtained from actual measurement values of the film thickness sensor or a film thickness profile extracted from a sensor output map generated based on signals output from the film thickness sensor”. See Figures 3-5 and corresponding text  of Koike. 
With respect to Claim 8, the combined references make obvious the limitation “the area to be partially polished is specified with respect to the radial direction of the substrate by comparing the film thickness profile with a predetermined target film thickness profile”. See Figures 3-4 of Koike.
	With respect to Claim 9, the combined references make obvious the limitation “a polishing amount distribution in the area to be partially polished is further specified based on differences between the film thickness profile or the representative film thickness profile and the target film thickness profile”. See paragraphs 220-221 and 228-230 of Kobata et al.
	With respect to Claim 10, the combined references make obvious the limitation “the data obtained from the film thickness sensor is data obtained by causing the film thickness sensor to operate while supplying water from the liquid-feed mechanism of the substrate polishing device to the polishing pad after completing the polishing of the film to be processed by the substrate polishing device”. See paragraphs 200-203 of Kobata et al.
	With respect to Claim 11, the combined references make obvious the limitation “the film to be processed is polished with slurry”. See paragraph 22 of Koike.
With respect to Claim 12, and the limitation “ the substrate polishing device includes a plurality of film thickness sensors of the polishing table”, duplication of parts for their known benefit is prima facie obvious. See In re Harza, 124 USPQ 378 (CCPA 1960). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
September 7, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812